--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.2
 
RETENTION AGREEMENT
 
This Retention Agreement (“Agreement”) is entered into on this ____ day of
________________, 20__ by and between __________________________________, an
individual who is an Officer (as hereinafter defined) of the Company (the
“Officer”), and Magnetek, Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change of Control (as hereinafter defined) exists and that the
threat or the occurrence of a Change of Control can result in significant
distractions of its key management personnel because of the uncertainties
inherent in such a situation;
 
WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Officer in the
event of a threat or occurrence of a Change of Control and to ensure the
Officer’s continued dedication and efforts in such event without undue concern
for personal financial and employment security; and
 
WHEREAS, in order to induce the Officer to remain in the employ of the Company,
particularly in the event of a threat or the occurrence of a Change of Control,
the Company desires to enter into this Agreement with the Officer to provide the
Officer with certain benefits in the event his or her employment is terminated
as a result of, or in connection with, a Change of Control.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties do hereby agree as follows:
 
1.           Term of Agreement.  This Agreement shall commence as of the date
hereof and shall continue in effect until ______________, 20__; provided,
however, that on _______________, 20__ and on each anniversary thereof, the term
of this Agreement shall automatically be extended for one year unless either the
Company or the Officer shall have given written notice to the other prior
thereto that the term of this Agreement shall not be so extended; provided,
further, however, that notwithstanding any such notice by the Company or the
Officer not to extend, the term of this Agreement shall not expire prior to the
first anniversary of a Change of Control Date.  The benefits payable pursuant to
Section 2 hereof shall be due in all events if a Change of Control occurs during
the term of this Agreement, and a Change of Control will be deemed to have
occurred during the term hereof if an agreement for a transaction resulting in a
Change of Control is entered into during the term hereof, notwithstanding that
the Change of Control Date occurs after the expiration of the term of this
Agreement.
 
2.           Benefits Upon Change of Control.
 
(a)           Events Giving Rise to Benefits.  The Company agrees to pay or
cause to be paid to the Officer the benefits specified in this Section 2 if
(i) there is a Change of Control, and (ii) within the Change of Control Period,
(a) the Company or the Successor terminates the

 
 

--------------------------------------------------------------------------------

 

 
employment of the Officer for any reason other than Cause, death or Disability
or (b) the Officer voluntarily terminates employment for Good Reason.
 
(b)           Benefits Upon Termination of Employment.  If the Officer is
entitled to benefits pursuant to this Section 2, the Company agrees to pay or
provide to the Officer as severance payment, the following:
 
(i)           A single lump sum payment, payable in cash within five days of the
Termination Date (or if later, the Change of Control Date), equal to the sum of:
 
(A)           the accrued portion of any of the Officer’s unpaid base salary and
vacation through the Termination Date and any unpaid portion of the Officer’s
bonus for the prior fiscal year; plus
 
(B)           a bonus amount equal to the Officer’s target annual incentive
award percentage of base salary under the bonus plan for the fiscal year in
progress; plus
 
(C)           an amount equal to one year of the Officer’s Base Compensation;
 
(ii)           Continuation, on the same basis as if the Officer continued to be
employed by the Company, of Benefits for the Benefit Period commencing on the
Termination Date.  The Company’s obligation hereunder with respect to the
foregoing Benefits shall be limited to the extent that the Officer obtains any
such benefits pursuant to a subsequent employer’s benefit plans, in which case
the Company may reduce the coverage of any Benefits it is required to provide
the Officer hereunder as long as the aggregate coverage and benefits of the
combined benefit plans is no less favorable to the Officer than the Benefits
required to be provided hereunder;
 
(iii) Outplacement services to be provided by an outplacement organization of
national repute for a period of up to twelve months following the Termination
Date, which shall include the provision of office space and equipment (including
telephone and personal computer) but in no event shall the Company be required
to provide such services for a value exceeding 10% of the Officer’s Base
Compensation; and
 
 (iv)           Accelerated vesting of all outstanding stock options and of all
previously granted restricted stock awards, with any such vested stock options
expiring at 5:00 p.m. (Central Time) on the first anniversary of the Termination
Date, to the extent not exercised before that time.
 
(c)           Notwithstanding anything to the contrary in this Agreement, if the
Company determines (i) that on the Termination Date, or at such other time that
the Company determines to be relevant, the Officer is a “specified employee” (as
such term is defined under Section 409A of the Code) of the Company and (b) that
any payments to be provided to the Officer pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code (“Section
409A Taxes”) if provided at the time otherwise required under this Agreement,

 
 

--------------------------------------------------------------------------------

 

 
then such payments shall be delayed until the date that is six months after date
of the Officer’s “separation from service” (as such term is defined under
Section 409A of the Code) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes.  The provisions of this Section 2(c) shall only apply to the minimum
extent required to avoid the Officer’s incurrence of any Section 409A Taxes.
 
3.           Definitions.  When used in this Agreement, the following terms have
the meanings set forth below:
 
“Base Compensation” means the Officer’s annual base salary in effect on the
earlier of the Change of Control Date and the Termination Date.
 
“Benefits” means benefits that would be available under any health and welfare
plan of the Company on the Termination Date other than Base Compensation or
incentive bonus.
 
“Benefit Period” means six months.
 
“Cause” means: (i) conviction of a felony or misdemeanor involving moral
turpitude, or (ii) willful gross neglect or willful gross misconduct in carrying
out the Officer’s duties, resulting in material economic harm to the Company or
any Successor.
 
“Change of Control” means (i) any event described in Section 13.2 of the 2004
Stock Incentive Plan of the Company or any event so defined in any stock
incentive or similar plan adopted by the Company in the future unless, in either
case, such event occurs in connection with a Distress Sale and (ii) any event
which results in the Board ceasing to have at least a majority of its members be
“continuing directors.”  For this purpose, a “continuing director” means a
director of the Company who held such position on September 29, 2005 or who
thereafter was appointed or nominated to the Board by a majority of continuing
directors.
 
“Change of Control Date” means the date on which a Change of Control is
consummated.
 
“Change of Control Period” means the period commencing on the earlier of (i) 180
days prior to the Change of Control Date and (ii) the announcement of a
transaction expected to result in a Change of Control, and ending on the first
anniversary of the Change of Control Date.
 
“Code” means the Internal Revenue Code of 1986, as amended.  References herein
to a specific section of the Code shall be deemed to include comparable or
analogous provisions of state, local and foreign law.
 
“Disability” means the inability of the Officer due to illness (mental or
physical), accident, or otherwise, to perform his or her duties as an employee
of the Company or any Successor for any period of 180 consecutive days, as
determined by a qualified physician.
 
“Distress Sale” means a Change of Control occurring within 18 months of any of
the following: (i) the Company’s independent public accountants shall have made
a “going concern” qualification in their audit report (other than by reason of
extraordinary occurrences, such as material litigation, not attributable to poor
management practices); (ii) the Company shall

 
 

--------------------------------------------------------------------------------

 

 
lack sufficient capital for its operations by reason of termination of its
existing credit lines or the Company’s inability to secure credit facilities
upon acceptable terms; or (iii) the Company shall have voluntarily sought relief
under, consented to or acquiesced in the benefit of application to it of the
Bankruptcy Code of the United States of America or any other liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments or similar laws, or shall
have been the subject of proceedings under such laws (unless the applicable
involuntary petition is dismissed within 60 days after its filing).
 
“Good Reason” means (i) without the Officer’s prior written consent, assignment
to the Officer of duties materially inconsistent in any respect with his or her
position immediately prior to the Change of Control Date or any other action by
a Successor that results in a material diminution in the Officer’s position,
authority, duties, responsibilities, annual base salary or target bonus when
compared with the same immediately prior to the Change of Control Date; or
(ii) assignment of the Officer, without his or her prior written consent, to a
place of business that is not within the metropolitan area of the Officer’s
current place of business.
 
“Officer” means an employee who holds the position or office of vice president
of the Company, whether elected or appointed to such position or office.
 
“Stay and Pay Agreement” means a “stay and pay” or retention agreement entered
into in contemplation of a sale by the Company of a division or business unit.
 
“Successor” means any acquiror of all or substantially all of the stock, assets
or business of the Company.
 
“Termination Date” means the last day of the Officer’s employment with the
Company or any Successor.  For the purposes of this Agreement, the terms
“termination of employment,” “terminates employment” and “Termination Date” mean
a “separation from service” as such term is defined in Section 409A of the Code.
 
4.           Eligibility; Effect on Other Agreements and Plans.
 
(a)           In the event the Officer is also a party to a Stay and Pay
Agreement or severance agreement and becomes entitled to any payment thereunder,
this Agreement shall be null and void and the Officer shall not be entitled to
any payment or benefit hereunder.  Nothing in this Agreement shall prevent or
limit the Officer’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which the
Officer may qualify, nor shall anything herein limit or reduce such rights as
the Officer may have under any other agreements with the Company.  Amounts that
are vested benefits or that the Officer is otherwise entitled to receive under
any plan or program of the Company shall be payable in accordance with such plan
or program, except as explicitly modified by this Agreement.
 
(b)           Plan Amendments.  The Company shall adopt such amendments to its
employee benefit plans and insurance policies, including, without limitation,
the Plans, as are necessary to effectuate the provisions of this Agreement.  If
and to the extent any benefits under Section 2 are not paid or payable or
otherwise provided to the Officer or his or her dependents or beneficiaries
under any such plan or policy (whether due to the terms of the plan or policy,
the

 
 

--------------------------------------------------------------------------------

 

 
termination thereof, applicable law, or otherwise), then the Company itself
shall pay or provide for such benefits.
 
5.           Employment At-Will.  Notwithstanding anything to the contrary
contained herein, the Officer’s employment with the Company is not for any
specified term and may be terminated by the Officer or by the Company at any
time, for any reason, with or without Cause, without liability except with
respect to the payments provided hereunder or as required by law or any other
contract or employee benefit plan.
 
6.           General.
 
(a)           Entire Agreement.  This document constitutes the final, complete,
and exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral.
 
(b)           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Officer and the Company, and
their respective successors and assigns, except that the Officer may not assign
any of his or her duties hereunder and he or she may not assign any of his or
her rights hereunder without the prior written consent of the Company.
 
(c)           Amendments.  No amendments or other modifications to this
Agreement may be made except by a writing signed by both parties.  No amendment
or waiver of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party to this Agreement.  Nothing in this
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Agreement.
 
(d)           No Amounts Due.  The Officer acknowledges that no payments or
benefits whatsoever shall become due hereunder in the absence of a Change of
Control.
 
(e)           No Mitigation Obligation.  The parties hereto expressly agree that
the payment of the benefits by the Company to the Officer in accordance with the
terms of this Agreement will be liquidated damages, and that the Officer shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor shall any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of the Officer
hereunder or otherwise except as expressly provided in Sections 2(b)(ii) and
4(a).
 
(f)           Changes to Benefits.  In the event that, within 90 days of the
execution of this Agreement, the Company enters into an agreement for a Change
of Control in connection with a merger to be accounted for as a “pooling of
interests,” the Board will be entitled to modify or reduce the payments or
benefits due hereunder, or to abrogate this Agreement entirely, if and to the
extent that Ernst & Young opines to the Board such measures are necessary in
order to ensure that the proposed merger will be accounted for as a “pooling of
interests.”  The Board will have no such authority after such 90-day period and,
in the event such merger does not eventuate or is ultimately not accounted for
as a “pooling of interests,” this Agreement, with or without any action by the
Board or the Officer, shall be automatically reinstated.

 
 

--------------------------------------------------------------------------------

 

 
(g)           Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the laws of
the State of Delaware without giving effect to principles of conflicts of law.
 
(h)           ERISA.  This Agreement is pursuant to the Company’s severance plan
for Officers (the “Plan”) which is unfunded and maintained by the Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.  The Plan constitutes an employee
welfare benefit plan (“Welfare Plan”) within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  Any
payments pursuant to this Agreement which could cause the Plan not to constitute
a Welfare Plan shall be deemed instead to be made pursuant to a separate
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA as
to which the applicable portions of the document constituting the Plan shall be
deemed to be incorporated by reference.  None of the benefits hereunder may be
assigned in any way.
 
(i)           Representation.  The Officer acknowledges that neither the
Company’s counsel nor its outside counsel law firms have represented the Officer
in connection with this Agreement and that he or she has had the opportunity to
consult with counsel before executing this Agreement.
 
(j)           Mutual Non-Disparagement.  The Company and its subsidiaries agree,
and the Company shall use its best efforts to cause its and their respective
officers and directors to agree, that they will not make or publish any
statement critical of the Officer, or in any way adversely affecting or
otherwise maligning the Officer’s reputation.  The Officer agrees that he or she
will not make or publish any statement critical of the Company, its affiliates
and their respective officers and directors, or in any way adversely affecting
or otherwise maligning the business or reputation of the Company, its affiliates
and subsidiaries and their respective officers, directors and employees.
 
(k)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be deemed one and the same instrument.
 
(l)           Severability.  If any part of this Agreement shall for any reason
be found or held invalid or unenforceable by any court or governmental agency of
competent jurisdiction, such invalidity or unenforceability shall not affect the
remainder of this Agreement, which shall survive and be construed as if such
invalid or unenforceable part was not included in this Agreement.
 
(m)           Separation from Service Required.  Notwithstanding anything in
this Agreement to the contrary, no severance payments will be made prior to the
Employee’s “separation from service” as such term is defined in Section 409A of
the Code.
 
(n)           Section 409A Compliance.  This Agreement is intended to comply
with Section 409A of the Code and shall be administered in compliance with
Section 409A or an exception thereto.  Each provision of the Agreement shall be
interpreted to the extent possible, to comply with Section 409A or an exception
thereto.

 
 

--------------------------------------------------------------------------------

 

 
7.           Arbitration.
 
(a)           Any disputes or claims arising out of or concerning the Officer’s
employment or termination by the Company, whether arising under theories of
liability or damages based upon contract, tort or statute, will be determined
exclusively by arbitration before a single arbitrator in accordance with the
employment arbitration rules of the American Arbitration Association, except as
modified by this Agreement.  The arbitrator’s decision will be final and binding
on both parties.  Judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction.  In recognition of the fact that
resolution of any disputes or claims in the courts is rarely timely or cost
effective for either party, the Company and the Officer enter this mutual
agreement to arbitrate in order to gain the benefits of a speedy, impartial and
cost-effective dispute resolution procedure.  The parties further intend that
the arbitration hereunder be conducted in as confidential a manner as is
practicable under the circumstances, and intend for the award to be confidential
unless that confidentiality would frustrate the purpose of the arbitration or
render the remedy awarded ineffective.
 
(b)           Any arbitration will be held in Menomonee Falls, Wisconsin.  The
arbitrator must be an attorney with substantial experience in employment
matters, selected by the parties alternately striking names from a list of five
such persons provided by the American Arbitration Association (AAA) office
located nearest to the place of employment, following a request by the party
seeking arbitration for a list of five such attorneys with substantial
professional experience in employment matters.  If either party fails to strike
names from the list, the arbitrator will be selected from the list by the other
party.
 
(c)           Each party will have the right to take the deposition of one
individual and any expert witness designated by the other party.  Each party
will also have the right to propound requests for production of documents to any
party and the right to subpoena documents and witnesses for the
arbitration.  Additional discovery may be made only where the arbitrator
selected so orders upon a showing of substantial need.  The arbitrator will have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and will apply the standards governing such motions under
the Federal Rules of Civil Procedure.
 
(d)           The Company and the Officer agree that they will attempt, and they
intend that they and the arbitrator should use their best efforts in that
attempt, to conclude the arbitration proceeding and have a final decision from
the arbitrator within 120 days from the date of selection of the arbitrator;
provided, however, that the arbitrator will be entitled to extend such 120-day
period for one additional 120-day period.  The arbitrator will deliver a written
award with respect to the dispute to each of the parties, who must promptly act
in accordance therewith.
 
(e)           The Company will pay any and all reasonable fees and expenses
incurred by the Officer in seeking to obtain or enforce any rights or benefits
provided by this Agreement, including all reasonable attorneys’ and experts’
fees and expenses, accountants’ fees and expenses, and court costs (if any) that
may be incurred by the Officer in pursuing a claim for payment of compensation
or benefits or other right or entitlement under this Agreement, provided that
the Officer is successful as to material issues, resulting in an award of at
least $50,000.  In addition, the Company will pay without regard to the results
of the arbitration all costs and fees not normally associated with a civil
proceeding, such as any fees charged by the arbitrator or any room rental
charges.

 
 

--------------------------------------------------------------------------------

 

 
(f)           In a contractual claim under this Agreement, the arbitrator must
act in accordance with the terms and provisions of this Agreement and applicable
legal principles and will have no authority to add, delete or modify any term or
provision of this Agreement.  In addition, the arbitrator will have no authority
to award punitive damages under any circumstances unless repudiating the
arbitrator’s authority to do so would cause this arbitration clause to be ruled
ineffective under applicable law.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date it is last executed below by either party.
 
________________________________ 
[Officer Name]
 
MAGNETEK, INC.
 
By:
________________________________                                                                           
Name:
Title:



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------